FILE COPY




                                  No. 07-21-00068-CR

Hasseh El Bey                               §       From the 222nd District Court
  Appellant                                           of Oldham County
                                            §
v.                                                  May 17, 2021
                                            §
The State of Texas                                  Opinion Per Curiam
  Appellee                                  §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated May 17, 2021, it is ordered, adjudged,

and decreed that this appeal be dismissed for want of jurisdiction.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo